Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Resser on 21 April 2022.
The application has been amended as follows: 
In the Claims:
The claims are as filed 27 May 2021, with claim 7 canceled and the following further amendments to claims 4, 5, 9, and 11:
4. The turbine system of claim 1, wherein:
the first peak is disposed between the first spoke and the second spoke;
the[[a]] second peak disposed between the second spoke and the third spoke; and
the[[a]] third peak disposed between the third spoke and the first spoke, wherein the first peak, the second peak, and the third peak are spaced around a circumference of the shaft.
5. The turbine system of claim 4, wherein the first peak and the second peak are spaced apart by between 
7. (Canceled)
9. The turbine system of claim 8, wherein the turbine blade further comprises a first side and a second side, wherein the inner face faces toward the first side and the outer face faces the second side at a first location on the turbine blade, and the inner face faces toward the second side and the outer face faces the first side at a second location on the turbine blade.
11. The turbine system of claim 1 wherein:
at least one of the first valley, the second valley, and the third valley defines[[ing]] a fluid path oriented at an oblique angle to the axis, wherein:
the fluid path is defined by an inner face impinged by a wind force and an outer face not impinged by the wind force, the inner face and the outer face joined by at least one of a peak or a valley, the wind force passing along the at least one of the peak or the valley imparting a helical rotation to the wind force, 
each fluid path having the helical rotation in a first rotational direction that is opposite a second rotational direction in a first adjoining fluid path on a first side of the fluid path and opposite a third rotational direction in a second adjoining fluid path on a second side of the fluid path.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1 and 16, the nearest prior art reference is considered to be Bailey (GB 2507773). Bailey fails to disclose at least:
the first peak curve is tangent to the first valley curve at a point of inflection and along a first line of tangency that is oriented in a radial direction, 
the second peak curve is tangent to the second valley curve at a point of inflection and along a second line of tangency that is oriented in a radial direction, and
the third peak curve is tangent to the third valley curve at a point of inflection and along a third line of tangency that is oriented in a radial direction.”

Fig 3 of Bailey, as annotated by Applicant below, shows that the lines of tangency are not oriented in the radial direction. That is, they do not pass through the center of the circle. This drawing was originally provided in an email from David Resser on 02 October 2020, which is documented on 09 October 2020 in the parent case, Application 16/208553.

    PNG
    media_image1.png
    902
    1074
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745